DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim(s)
Generic Placeholder or “means for”
Functional Language
Corresponding Structure
1 and 8
A sensor “device” 
(claim 1) Capturing electromagnetic pulses
(claim 8) capturing electromagnetic signals
In one embodiment the sensor device may be an internal or an external antenna, see Paragraph [0013].
1 and 8
A filter “device” 
(claim 1) Selecting a narrow frequency band from a frequency spectrum of the electromagnetic pulses
(claim 8) designed to select a narrow frequency band from a frequency spectrum of the electromagnetic signals
In one embodiment the filter device may be a narrowband filter, see Paragraph [0012].
1 and 8
An amplifier “device” 
(claim 1) Amplifying the narrow frequency band each time 
(claim 8) designed to amplify the narrow frequency band each time

No corresponding structure could be found in the specification
1 and 8
An evaluation “device” 
(claim 1) Comparing signals contained in the narrow frequency band with a threshold value for the amplitude
(claim 8) designed to compare signals contained in the narrow frequency band with a threshold value for the amplitude
No corresponding structure could be found in the specification


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform each of the claimed functions cited above in the column of the 112(f) grid entitled “Functional Language” for each of the respective placeholders.
The specification with regards to an amplifier device (Claims 1 8) and an evaluation device (Claims 1 and 8) does not demonstrate that the application has made an invention that achieves the 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 12 recites the limitations "The flipflop output" and “the sample-and-hold element” in line 3.  There is insufficient antecedent basis for this limitation in the claims.
Claims 1 and 8 recites claim limitations:
 “an amplifier device” (claim 1, line 7 and claim 8, line 6)
“an evaluation device” (claim 1, line 9, and claim 8, line 7)
invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Because the amplifier device has no structure in the specification that matches the said amplifier device, it is unclear as to what the amplifier device is because the metes and bounds of said unit cannot be ascertained with certainty. 

Therefore, the claims are indefinite and rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

Claims 2-7 are also subsequently rejected due to their dependency on Claim 1.
Claims 9-14 are also subsequently rejected due to their dependency on Claim 8.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 6, 8, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Nilsson et al (US 5,506,511, cited in IDS, heretofore referred to as Nilsson).

Regarding claim 1, Nilsson teaches a method for detecting partial discharges for an electrical apparatus (Nilsson; Col 1, Lines 13-33), comprising: capturing electromagnetic pulses with a sensor device (Nilsson; Fig 1, Element 10 and Col 2, Lines 14-27; Nilsson teaches a plate which acts as an antenna to detect electrical signals), selecting a narrow frequency band from a frequency spectrum of the electromagnetic pulses with a filter device (Nilsson; Fig 4, Element 31), amplifying the narrow frequency band each time with an amplifier device (Nilsson; Fig 4, Element 33 and Col 3, Lines 30-38), and comparing signals contained in the narrow frequency band with a threshold value for the amplitude 


Regarding claim 4, Nilsson teaches the method as claimed in claim 1, wherein a sample-and-hold element is used to extend the duration of the signal (Nilsson; Fig 4, Elements 38, 39 and Col 3, Lines 35-40; Nilsson teaches using a hold mode). 

Regarding claim 6, Nilsson teaches the method as claimed in claim 1, wherein the electromagnetic signals are captured in a frequency range up to 2 GHz and in that a frequency width of no more than 200 MHz is used for the narrow frequency band (Nilsson; Col 3, Lines 33-34; Nilsson teaches measuring a frequency width of 50khz to 2mHz). 

Regarding claim 8, Nilsson teaches an arrangement for detecting partial discharges for an electrical apparatus (Nilsson; Col 1, Lines 13-33), comprising: a sensor device for capturing electromagnetic signals (Nilsson; Fig 1, Element 10 and Col 2, Lines 14-27; Nilsson teaches a plate which acts as an antenna to detect electrical signals), a filter device designed to select a narrow frequency band from a frequency spectrum of the electromagnetic signals (Nilsson; Fig 4, Element 31), an amplifier device designed to amplify the narrow frequency band each time (Nilsson; Fig 4, Element 33 and Col 3, Lines 30-38), and an evaluation device designed to compare signals contained in the narrow frequency band with a threshold value for the amplitude (Nilsson; Fig 4, Elements 34, 35, and Col 3, Lines 30-55), wherein a partial discharge is detected if when the threshold value is exceeded (Nilsson; Col 3, Lines 30-55; Nilsson teaches that if the signal amplitude  is over a threshold it is a partial discharge). 


Regarding claim 11, Nilsson teaches the arrangement as claimed in claim 8, further comprising: a sample-and-hold element for extending the duration of the signal (Nilsson; Fig 4, Elements 38, 39 and Col 3, Lines 35-40; Nilsson teaches using a hold mode). 


Regarding claim 13, Nilsson teaches the arrangement as claimed in claim 8, wherein the electromagnetic signals have a frequency range of up to 2 GHz and in that the narrow frequency band has a frequency width of no more than 200 MHz (Nilsson; Col 3, Lines 33-34; Nilsson teaches measuring a frequency width of 50khz to 2mHz). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 5, 7, 9-10, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson in view of Kang et al (US 2003/0214307, heretofore referred to as Kang).

Regarding claim 2, Nilsson teaches the method as claimed in claim 1.
Nilsson does not teach wherein the signal of a detected partial discharge is converted into a digital signal by means of a flipflop output. 

Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use the apparatus of Nilsson with the circuit of Kang in order to easily convert the signal for transmission (Kang; Par 0055).

Regarding claim 3, the combination of Nilsson and Kang teaches the method as claimed in claim 2. Kang further teaches wherein the flipflop output used is a Schmitt trigger (Kang; Par 0052). 

Regarding claim 5, Nilsson teaches the method as claimed in claim 1. Nilsson further teaches wherein analog electrical circuits are used each time for the sensor device, the filter device, the amplifier device, the sample-and-hold element and the evaluation device (Nilsson; Col 3, Lines 62-64; Nilsson teaches the signal is analog till it is converted to go to the frequency controller). 
	Nilsson does not teach the flipflop output.
	Kang teaches the flipflop output is analog (Kang; Fig 6, Element 160 and Par 0052).
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use the apparatus of Nilsson with the circuit of Kang in order to easily convert the signal for transmission (Kang; Par 0055).

Regarding claim 7, Nilsson teaches the method as claimed in claim 1. 
Nilsson does not teach wherein a gas-insulated electrical switchgear unit is used for the apparatus. 
Kang teaches wherein a gas-insulated electrical switchgear unit is used for the apparatus (Kang; Par 0035).


Regarding claim 9, Nilsson teaches the arrangement as claimed in claim 8.
Nilsson does not teach further comprising: a flipflop output designed to convert a partial discharge into a digital signal. 
Kang teaches further comprising: a flipflop output designed to convert a partial discharge into a digital signal (Kang; Fig 6, Element 160 and Par 0052).
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use the apparatus of Nilsson with the circuit of Kang in order to easily convert the signal for transmission (Kang; Par 0055).

Regarding claim 10, the combination of Nilsson and Kang teaches the arrangement as claimed in claim 9. Kang further teaches wherein the flipflop output comprises a Schmitt trigger (Kang; Par 0052). 

Regarding claim 12, Nilsson teaches the arrangement as claimed in claim 8. Nilsson further teaches wherein the sensor device, the filter device, the amplifier device, the sample-and-hold element and the evaluation device are each in the form of analog electrical circuits (Nilsson; Col 3, Lines 62-64; Nilsson teaches the signal is analog till it is converted to go to the frequency controller). 
	Nilsson does not teach the flipflop output.
	Kang teaches the flipflop output is analog (Kang; Fig 6, Element 160 and Par 0052).


Regarding claim 14, Nilsson teaches the arrangement as claimed in claim 8. 
Nilsson does not teach wherein the apparatus comprises a gas-insulated electrical switchgear unit. 
Kang teaches wherein the apparatus comprises a gas-insulated electrical switchgear unit (Kang; Par 0035).
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use the apparatus of Nilsson with the gas insulated switchgear of Kang as both transformers and GIS are affected by partial discharges. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Twerdochlib teaches a partial discharge detector using frequency filtering
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S CLARKE whose telephone number is (571)270-3792.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ADAM S CLARKE/               Examiner, Art Unit 2867                                                                                                                                                                                         

/HUY Q PHAN/               Supervisory Patent Examiner, Art Unit 2867                                                                                                                                                                                         
Ent a